Case 5:19-cv-01911-PVC Document 26 Filed 06/16/20 Page 1 of 1 Page ID #:3018



  1
                                                                   JS-6
  2
  3
  4
  5
  6
  7
  8
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  9
 10   MANUEL NAVARRO,                              )   No. 5:19-cv-01911-PVC
 11                                                )
            Plaintiff,                             )   JUDGMENT OF REMAND
 12
                   v.                              )   PURSUANT TO SENTENCE
 13                                                )   FOUR OF 42 U.S.C. § 405(g)
      ANDREW SAUL,                                 )
 14   Commissioner of Social Security,             )
 15                                                )
            Defendant.                             )
 16
                                                   )
 17
 18
            The Court, having approved the parties’ Stipulation to Voluntary Remand
 19
      Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
 20
      HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned
 21
      action is remanded to the Commissioner of Social Security for further proceedings
 22
      consistent with the Stipulation to Remand.
 23
 24
               
      Date: ________________                __________________________
 25
                                            HON. PEDRO V. CASTILLO
 26                                         UNITED STATES MAGISTRATE JUDGE
 27
 28




                                              -1-
